The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action and a supplementary petition for disciplinary action alleging that respondent Murad Mowaffak Mohammad committed professional misconduct warranting public discipline. We referred the matter to a referee, who issued findings of fact, conclusions of law, and a recommendation for discipline. The referee found that respondent committed misconduct in matters involving 11 clients. Respondent's misconduct included misappropriating $12,837 from three clients, failing to return unearned fees to clients, failing to place clients' funds in trust, failing to account for the use of clients' funds, failing to properly document the receipt of cash payments from clients, failing to return client files and materials, failing to diligently handle client matters, failing to communicate with clients or their designated representatives, engaging in representation despite a conflict of interest, and failing to appear in court. The referee also found that respondent failed to cooperate with 11 disciplinary investigations and made false statements to the Director in two of these investigations. The referee concluded that respondent violated Minn. R. Prof. Conduct 1.3, 1.4, 1.7(a)(2), 1.15(a), 1.15(c)(3)-(5), 1.15(h), as interpreted by Appendix 1, 1.16(d), 3.4(c), 4.1, 8.1(a)-(b), and 8.4(c)-(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). The referee found six aggravating factors and no mitigating factors. The referee recommended that respondent be disbarred.
Respondent and the Director have entered into a stipulation for discipline, in which they stipulate that the referee's findings and conclusions are conclusive and waive their rights under Rule 14, RLPR, to briefing and oral argument before this court. The parties jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Murad Mowaffak Mohammad is disbarred, effective as of the date of this order;
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals); and
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice